Motion for a new trial was overruled on the 7th day of December, 1925, and notice of appeal given and 60 days from date allowed in which to serve case-made, which expired on the 5th day of February, 1926. On the 6th day of February, 1926, a further extension was allowed of 30 days, and case-made was served on the 24th day of February, 1926. At the time of the last extension the time previously allowed had expired, and the order is void and confers no jurisdiction on this court to review the appeal.
The appeal is dismissed.